                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


SUSAN BYERS, Individually; and
RACHEL HIGGINS, as Personal
Representatives of the Estate of Darelle
Byers, Deceased,

                 Plaintiffs,

v.                                                                            No. 19-cv-0107 JAP/GBW

CENTRAL TRANSPORT, LLC;
GERARDO HERRERA-MONTOYA; and
MIKE’S TIRES & SERVICE, INC.,

                 Defendants.


                               MEMORANDUM OPINION AND ORDER

        On February 15, 2019, Defendant Mike’s Tires & Service Inc. (MTSI) filed a Motion to

Dismiss under Federal Rule of Civil Procedure 12(b)(1), requesting that the Court dismiss MTSI

from this civil action for lack of subject matter jurisdiction over it.1 (Doc. 5). Plaintiffs Susan Byers

and Rachel Higgins, as personal representative of the Estate of Darelle Byers (Plaintiffs),

responded in opposition to the Motion to Dismiss (Doc. 8), and it is fully briefed.2 On March 11,

2019, Plaintiff filed a Motion to Remand (Doc. 11), which Defendants Central Transport, LLC




1
  See MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT FROM DEFENDANT MIKE’S
TIRES & SERVICES (Motion to Dismiss) (Doc. 5). Defendant MTSI describes its Motion to Dismiss as a request to
“Dismiss Plaintiffs’ First Amended Complaint.” Based on the briefing, the Court construes the Motion a request by
MTSI to dismiss claims in the First Amended Complaint against MTSI only.
2
  See PLAINTIFFS’ RESPONSE TO DEFENDANT MIKE’S TIRES & SERVICE, INC.’S MOTION TO DISMISS
(Resp. MTD) (Doc. 8); REPLY TO PLAINTIFFS’ RESPONSE TO MOTION TO DISMISS PLAINTIFF’S FIRST
AMENDED COMPLAINT FROM DEFENDANT MIKE’S TIRES & SERVICE, INC. (Reply MTD) (Doc. 12).

                                                       1
and Gerardo Herrera-Montoya (CT Defendants) oppose (Doc. 13).3 The primary issue, common

to both motions, is whether Plaintiffs have fraudulently joined Defendant MTSI to avoid federal

court jurisdiction. The Court, having considered the parties’ motions and applicable law, will grant

Plaintiffs’ Motion to Remand and will remand the case to the First Judicial District Court, County

of Santa Fe, State of New Mexico. Because it lacks jurisdiction, the Court will not address

Defendant MTSI’s Motion to Dismiss.

                                        BACKGROUND

       On July 17, 2018, Plaintiffs Darelle and Susan Byers filed a civil action in New Mexico

state court seeking damages for negligence resulting in personal injury against Defendants Central

Transport, LLC, Gerardo Herrera-Montoya, and MTSI. (Doc. 1 at ¶ 5; Original Complaint, Doc.

1-2). The claims arise out of a collision that occurred on June 29, 2018 on Interstate 10 in New

Mexico between a Central Transport tractor-trailer operated by Defendant Herrera-Montoya and

the vehicle driven by Darelle Byers in which his wife Susan was a passenger. (See Original

Complaint, Doc. 1-2 at ¶¶ 7-8). Plaintiffs allege that Defendant MTSI had performed work on the

Byers’ vehicle and missed a defect that contributed to the vehicle stalling. (Doc. 1-2 at ¶¶ 9-10).

Plaintiffs aver that this caused Mr. Byers to attempt to move to the highway’s shoulder to restart

the vehicle, at which time the truck Defendant Herrera-Montoya was operating struck the Byers’

vehicle from the rear. (Doc. 1-2 at ¶¶ 11-12). Sometime after the complaint was filed, Mr. Byers

died. As a result, on December 11, 2018, Plaintiffs filed their First Amended Complaint,

substituting Plaintiff Rachel Higgins as Personal Representative of the Estate of Darelle Byers for




3
 See PLAINTIFF’S MOTION FOR REMAND (Motion to Remand) (Doc. 11); DEFENDANTS CENTRAL
TRANSPORT LLC’S AND GERARDO HERRERA-MONTOYA’S RESPONSE TO PLAINTIFFS’ MOTION FOR
REMAND (Remand Response) (Doc. 13); PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE TO
PLAINTIFFS’ MOTION FOR REMAND (Remand Reply) (Doc. 14)

                                                 2
Plaintiff Darelle Byers, and adding a wrongful death claim. (See First Amended Complaint, Doc.

1-16).

         On February 8, 2019, Defendants Central Transport and Herrera-Montoya (collectively,

CT Defendants), invoked the doctrine of fraudulent joinder and removed the case from state court

to federal court on the basis of diversity jurisdiction under 28 U.S.C. §§ 1332 and 1441(a).4 (See

Notice of Removal, Doc. 1). On February 15, 2019, Defendant MTSI filed a motion under Federal

Rule of Civil Procedure 12(b)(1), also based on fraudulent joinder, asking the Court to dismiss any

claims in the First Amended Complaint against MTSI and to terminate MTSI as a defendant for

lack of subject matter jurisdiction. (Doc. 5). The CT Defendants do not oppose MTSI’s request.

(Doc. 5). Plaintiffs responded in opposition to Defendant MTSI’s motion, but also separately filed

a Motion to Remand these proceedings to state court.

                                              DISCUSSION

         Initially, the Court must decide which of the two pending motions to address first –

Defendant MTSI’s Motion to Dismiss or Plaintiffs’ Motion to Remand. “[T]here is no unyielding

jurisdictional hierarchy,” requiring a federal court to address one jurisdictional matter before the

other, Ruhrgas AG v. Marathon Oil. Co., 526 U.S. 574, 578 (1999), and courts have held that “the

district court has the discretion to decide which to take up first.” Zufelt v. Isuzu Motors Am., L.C.C.,

727 F. Supp. 2d 1117, 1125 (D. N.M. 2009). In this case, the two pending motions are based on

the same principal issue. Because resolution of the Motion to Remand determines the Court’s




4
  Defendant MSTI never joined in or consented to removal as required by statute. See 28 U.S.C. § 1446(b).
Nevertheless, “nominal, unknown, unserved, or fraudulently joined defendants” need not consent to removal.
McShares, Inc. v. Barry, 979 F. Supp. 1338, 1342 (D. Kan. 1997). Consent is required only if MSTI was “properly
joined.” See § 1446(b)(2)(A).



                                                      3
jurisdiction to address MTSI’s Motion to Dismiss, the Court will first address the Motion to

Remand.

                                         LEGAL STANDARD

       The federal statute providing for the removal of cases from state to federal court was

intended to restrict rather than enlarge removal rights. Greenshields v. Warren Petroleum Corp.,

248 F.2d 61, 65 (10th Cir. 1957). As such, courts are to strictly construe the removal statutes and

resolve all doubts against removal. Fajen v. Found. Reserve Ins. Co., Inc., 683 F.2d 331, 333 (10th

Cir. 1982). The removing party bears the burden of establishing the requirements for federal

jurisdiction. See Huffman v. Saul Holdings Ltd. P’ship, 194 F.3d 1072, 1079 (10th Cir. 1999).

       The CT Defendants removed this case under 28 U.S.C. § 1332(a), on the ground that this

Court has diversity jurisdiction. In order to invoke diversity jurisdiction, “a party must show that

complete diversity of citizenship exists between the adverse parties and that the amount in

controversy exceeds $75,000.” Symes v. Harris, 472 F.3d 754, 758 (10th Cir. 2006). “Complete

diversity is lacking when any of the plaintiffs has the same residency as even a single defendant.”

Dutcher v. Matheson, 733 F.3d 980, 987 (10th Cir. 2013). The parties do not dispute that the

amount in controversy here exceeds $75,000. However, both Plaintiffs and Defendant MTSI are

New Mexico citizens. (Doc. 1, ¶ 4; Doc. 1-16 at ¶¶ 3-7). Accordingly, as pleaded in the First

Amended Complaint, complete diversity does not exist in this case.

       Nevertheless, “[a] district court may disregard a nondiverse party named in the state court

complaint and retain jurisdiction if joinder of the nondiverse party is a sham or fraudulent.” Baeza

v. Tibbetts, Case No. 06-cv-0407 MV/WPL, 2006 WL 2863486, *7 (D. N.M. July 7, 2006).

Courts have long held that the right of removal cannot be defeated by “a fraudulent joinder of a

resident defendant having no real connection with the controversy.” Wilson v. Republic Iron &



                                                 4
Steel Co., 257 U.S. 92, 97 (1921). “Joinder may be deemed fraudulent if the alleged facts are not

sufficient to state a cause of action against the defendant under the governing substantive law or if

it is clear that the plaintiff cannot succeed on the merits.” Sakura v. Goodyear Tire & Rubber Co.,

No. 12-cv-00791 RB/WPL, 2012 WL 13013066, at *2 (D. N.M. Dec. 17, 2012).

        “To establish [fraudulent] joinder, the removing party must demonstrate either: (1) actual

fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.” Dutcher, 733 F.3d at 988 (internal quotation

marks and citation omitted). The CT Defendants seek to establish fraudulent joinder by the second

method. Under the second method, the CT Defendants “must demonstrate that there is no

possibility that [plaintiffs] would be able to establish a cause of action against [MTSI] in state

court.” Montano v. Allstate Indem., 211 F.3d 1278, 2000 WL 525592, at *1 (10th Cir. 2000)

(quoting Hart v. Bayer Corp., 199 F.3d 239, 246 (5th Cir. 2000) (quotation marks omitted)). In

determining whether there is any possibility of recovery, the Tenth Circuit has instructed that

courts should “pierce the pleadings, consider the entire record, and determine the basis of joinder

by any means available.” Dodd v. Fawcett Publications, 329 F.2d 82, 85 (10th Cir. 1964) (citations

omitted).

        The law places a “heavy burden” on the party asserting fraudulent joinder in the context of

a motion to remand, a standard that “is more exacting than that for dismissing a claim under”

Federal Rule of Civil Procedure 12(b)(6). Montano v. Allstate Indem., 211 F.3d 1278, 2000 WL

525592, *2 (10th Cir. 2000) (unpublished). And “all factual and legal issues must be resolved in

favor of the plaintiff.” Dutcher, 733 F.3d at 988 (internal quotation marks and citation omitted).

Where the defendant’s argument is based on a factual issue, “the issue must be capable of summary

determination and be proven with complete certainty,” and courts may not “pre-try…doubtful



                                                   5
issues of fact to determine removability.” Smoot v. Chicago, R.I. & P.R. Co., 378 F.2d 879, 882

(10th Cir. 1967). Moreover, “[a] claim which can be dismissed only after an intricate analysis of

state law is not so wholly insubstantial and frivolous that it may be disregarded for purposes of

diversity jurisdiction.” Batoff v. State Farm Ins. Co., 977 F.2d 848, 853 (3d Cir. 1992). If the

defendant fails to establish with complete certainty upon undisputed evidence that the non-diverse

defendant is not liable, then the Court must remand the case back to the state court without ruling

further in the matter. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 414 F.3d 1169, 1175 (10th

Cir. 2005); see also Bellman v. NXP Semiconductors USA, Inc., 248 F. Supp. 3d 1081, 1130 (D.

N.M. 2017) (“Fraudulent joinder must be established with complete certainty upon undisputed

evidence.”).

                                            ANALYSIS

       In their Motion to Remand, Plaintiffs argue that the CT Defendants have not met their

“heavy” burden to demonstrate that Plaintiffs fraudulently joined Defendant MTSI to this action.

(Doc. 11). Specifically, Plaintiffs contend that the evidence the CT Defendants rely on in support

of fraudulent joinder – Plaintiffs’ discovery responses and a declaration from non-diverse

Defendant MTSI’s general manager - cannot be used to establish with “complete certainty on

undisputed evidence” that Plaintiffs have no cause of action against MTSI. To the contrary, the

CT Defendants maintain that there is no factual or legal possibility for Plaintiffs to prevail against

nondiverse Defendant MTSI. Plaintiffs alternatively challenge the removal on the ground that it

was untimely.

   A. The CT Defendants Have Not Met Their Burden to Establish Fraudulent Joinder

       As the basis for removal and in response to Plaintiffs’ motion to remand, the CT Defendants

argue that Plaintiffs fraudulently joined MTSI because there is no possibility that Plaintiffs would



                                                  6
be able to establish a cause of action against MTSI in state court. Whether Plaintiffs might be able

to recover from MTSI for negligence is a question of New Mexico state law. A negligence claim

under New Mexico law generally requires the existence of a duty owed by a defendant to a

plaintiff, breach of that duty based on failure to exercise reasonable care, and that the breach was

the cause-in-fact and proximate cause of the plaintiff’s damages. See Bellman v. NXP

Semiconductors USA, Inc., 248 F. Supp. 3d 1081, 1119 (D. N.M. 2017) (citing Herrera v. Quality

Pontiac, 2003-NMSC-018, ¶ 6, 134 N.M. 43, 73 P.3d 181, 185-86).

       On its face, Count IV of Plaintiffs’ First Amended Complaint asserts the requisite elements

of a negligence claim against MTSI. (Doc. 1-16, ¶¶ 35-43). Plaintiffs allege that MTSI is an

automobile shop that services tires and automobiles and performs inspections and maintenance on

automobiles. (Doc. 1-16, ¶¶ 35-36). According to Plaintiffs, MTSI “performed inspection,

performed work and maintenance” on the Byers’ pickup truck, and at the time work was done,

MTSI “failed to detect, identify, and correct an issue” with the truck. (Doc. 1-16, ¶¶ 37-38).

Plaintiffs contend that a reasonably prudent automobile shop exercising ordinary care would have

detected, identified, and corrected the issue, and that failure to do so was a cause of the truck

stalling on the highway and the collision which led to Plaintiffs’ damages. (Doc. 1-16, ¶¶ 39-42).

Plaintiffs fail to specify when MTSI allegedly performed work on the truck, what work had been

requested of MTSI, and what specific defect MSTI failed to detect and correct.

       Although the lack of specificity could constitute a conclusory allegation of liability without

supporting factual content under federal pleading standards, see Bell Atl. Corp. v. Twombly, 550

U.S. 544, 554-57 (2007), New Mexico’s notice pleading standards are less stringent. See Deutsche

Bank Nat. Trust co. v. Johnson, 2016-NMSC-013, ¶ 26, 369 P.3d 1046 (discussing New Mexico’s

well-established pleading standards which require that a complaint contain only “a short and plain



                                                 7
statement of the claim showing that the pleader is entitled to relief”). As the Tenth Circuit has

stated, the test is not whether the Plaintiffs actually alleged a negligence claim, but whether “there

is no possibility that [Plaintiffs] would be able to establish a cause of action against [MTSI] in

state court.” Montano v. Allstate Indem., 211 F.3d 1278, 2000 WL 525592, at *4-5 (10th Cir.

2000). The CT Defendants rely on Plaintiffs’ discovery responses and a declaration from MTSI’s

General Manager, Manny Jaure, to support their claim that Plaintiffs have no cause of action

against Defendant MTSI and that MTSI was fraudulently joined. (See CT Def. Ex. Y, Discovery

Responses, Doc. 1-26; CT Def. Ex. Z, Jaure Decl., Doc. 1-27). See Smoot, 378 F.2d at 882

(“[F]ederal courts may look beyond the pleadings to determine if the joinder, although fair on its

face, is a sham or fraudulent device to prevent removal.”).

       The discovery responses the CT Defendants rely on to establish fraudulent joinder shed no

more light on removability of this action than the First Amended Complaint did. In his first set of

interrogatories addressed to Plaintiff Susan Byers, Defendant Herrera-Montoya sets forth several

requests for information pertaining to Defendant MTSI. (Doc. 1-26). For example, Defendant

Herrera-Montoya requested that Plaintiff Susan Byers disclose dates when she took the vehicle

involved in the accident to MSTI for inspection, work and maintenance, requested the nature of

the “defect/issue” with the vehicle, and requested the nature of the work performed by MTSI

referenced in the Complaint. (Doc. 1-26 at 5). Defendant Herrera-Montoya also asked that Plaintiff

Byers provide specific detail about what she feels MTSI did or failed to do which caused or

contributed to the accident at issue. (Doc. 1-26 at 5). Plaintiff Byers’ responses to the

interrogatories are common objections – claiming that the request is overly broad and unduly

burdensome, that it “is invasive of the core attorney work product privilege and consulting expert

privilege, calls for speculation from Plaintiff,” and is “premature.” (Doc. 1-26 at 5). The responses



                                                  8
refer Defendant Herrera-Montoya back “to the Complaint on file, the documents produced in the

case and anticipated testimony.” (Doc. 1-26 at 5). The CT Defendants suggest that these responses

demonstrate that there is no evidence or cause of action against MTSI. (Doc. 1 at 9; Doc. 13 at 5-

6). The Court disagrees. Under any reasonable reading, Ms. Byers’ discovery responses contain

no new, different, or additional information than the Complaint on the question of whether MTSI

was fraudulently joined. In fact, the responses reveal nothing about the strength or weakness of

Plaintiffs’ claims against MTSI. Accordingly, Plaintiff Byers’ responses to Defendants’

interrogatories are insufficient to demonstrate that Plaintiffs could not possibly recover against

Defendant MTSI in state court.

       However, the CT Defendants also rely on a declaration from MTSI’s General Manager,

Manny Jaure, to demonstrate that MTSI did not owe a duty to Plaintiffs and that, as a result,

Plaintiffs cannot satisfy any of the elements of a negligence claim. (Doc. 13 at 7). “Whether a duty

exists is a question of law for the courts to decide.” Herrera v. Quality Pontiac, 2003-NMSC-018,

¶ 6, 134 N.M. 43, 73 P.3d 181 (internal quotation marks and citation omitted). It is a general

principle of New Mexico law that “every person has a duty to exercise ordinary care for the safety

of the person and property of others.” NMRA, Civ. UJI 13-1604 (2011). An individual’s duty to

exercise ordinary care exists “under the circumstances according to the standard of conduct

imposed upon [him] by the circumstances.” Calkins v. Cox Estates, 1990-NMSC-044, 110 N.M.

59, 792 P.2d 36. Accordingly, “[i]n deciding whether ordinary care has been used, the conduct in

question must be considered in light of all surrounding circumstances.” NMRA, Civ. UJI 13-1603.

“If it is found that a plaintiff, and injury to that plaintiff, were foreseeable, then a duty is owed to

that plaintiff by the defendant.” Herrera, 2003-NMSC-018, ¶ 7 (internal quotation marks and

citation omitted).



                                                   9
       In the declaration, Mr. Jaure asserts that MTSI has not provided general vehicle

maintenance services for at least five years, but rather, has limited its services to “tire sales and

service, brake service, and an occasional oil change.” (Doc. 1-27 at ¶¶ 4-6). He further states that

within that five-year period, MTSI has not held itself out to the public as offering general vehicle

maintenance services or general vehicle inspection services, nor has it performed such services.

(Doc. 1-27 at ¶¶ 5-6). Mr. Jaure declares that he does not recall working on the Byers’ vehicle, has

never heard of one of his employees working on the vehicle, and that there are no records at MTSI

indicating that the Byers’ vehicle was ever serviced by MTSI. (Doc. 1-27 at ¶¶ 7-11). The CT

Defendants maintain that MTSI could not have owed any duty to Plaintiffs because, based on

Jaure’s statements, MTSI never performed work on the truck and even if it did perform some

service at some point, it has not performed inspection or maintenance services in the last five years.

(Doc. 13 at 8). Additionally, the CT Defendants argue that under New Mexico law “an individual

has no duty to protect another from harm” unless a special relationship, absent here, creates that

duty. (Doc. 13 at 8).

       Given New Mexico’s general principle of law pertaining to duty, and resolving all legal

ambiguities in Plaintiffs’ favor, see Dutcher, 733 F.3d at 988, it seems that New Mexico would

recognize that a mechanic owes a duty of reasonable care to the vehicle owner to properly perform

a repair when a vehicle is brought in for repairs. Any such duty would not be limitless, but rather

must be viewed in light of all the surrounding circumstances and bound by that which is the

foreseeable consequence of the mechanic’s negligence. See, e.g., Vrooman v. Beech Aircraft

Corp., 183 F.2d 479, 480 (10th Cir. 1950) (“The range of duty is measured by that which should

be reasonably anticipated and foreseen.”). The Court finds as instructive the discussion of duty in

Porter v. Deere & Co., No. 12-cv-1986, 2013 WL 142611, (W.D. La. Jan., 11, 2013). In Porter,



                                                 10
a fraudulent joinder case, the court examined the duty a non-diverse tractor mechanic owed to an

individual who died after being repeatedly run over by his tractor. No. 12-cv-1986, 2013 WL

142611, at *1 (W.D. La. Jan., 11, 2013). The plaintiffs claimed that the tractor mechanic was

negligent in repairing the tractor and in failing to warn of a defective transmission, electrical

system, and safety system. Id. The court recognized that the mechanic certainly owed a duty to the

decedent. Id. at *4. However, the plaintiffs failed to refute the mechanic’s deposition testimony

that he had only worked on the tractor in two limited aspects: fixing a pinhole leak in the fuel tank

and repairing an o-ring seal in the hydraulic hose. Id. The court determined that “[t]he extent of

[the mechanic’s] duty to repair the tractor, return it in a safe condition and warn of any dangers

associated with the repairs, was limited only to those areas of the tractor on which he actually

worked – the fuel tank and the hydraulic hose.” Id. The mechanic testified that he did not service

the transmission, electrical system, or safety system. Id. Accordingly, the court determined that

there was no reasonable basis to predict that the plaintiffs might be able to recover against the

tractor mechanic and denied the plaintiffs’ motion to remand. Id. at *5.

       The Court is required to resolve all factual disputes in Plaintiffs’ favor. The portion of Mr.

Jaure’s declaration indicating that he does not remember ever servicing the Byers’ vehicle, nor has

he heard of an MTSI employee servicing the vehicle, merely highlights facts that are in dispute

and does not establish that Plaintiffs could not possibly recover on their state court claims against

MTSI. In fact, Mr. Jaure’s declaration is directly controverted by Ms. Byers’ declaration. In that

declaration, Ms. Byers attests to the fact that the Byers’ vehicle that was involved in the crash was

“serviced and maintained on multiple occasions” by MTSI. (See Pl. Ex. A, Susan Byers Decl.,

Doc. 11-1). Although Ms. Byers’ husband usually took the vehicle in for service, Ms. Byers




                                                 11
affirmed that she had accompanied her husband to pick the vehicle up from MTSI on multiple

occasions. (See id.).

        Even assuming, as the Court must, that the Byers brought their truck to MTSI for service,

any duty MTSI owed to the Byers would necessarily be limited to the services MTSI provided just

like the duty the tractor mechanic owed to the decedent in Porter was limited to the two areas of

the tractor on which the mechanic worked. Mr. Jaure asserts in his declaration that MTSI has

“handled only a select and exclusive subset of vehicle upkeep tasks for its customers, among which

are tire sales and service, brake service, and the occasional oil change” for at least five years. (Doc.

1-27 at ¶ 4). Although Plaintiffs here do not directly dispute this statement, Ms. Byers’ insists that

the vehicle was “serviced and maintained” by MTSI. Perhaps critical to the Court’s decision,

unlike in Porter where the parties agreed that the mechanic worked on the tractor, here the parties

directly dispute whether MTSI ever touched the Byers’ truck at all, let alone on which aspects of

the truck MTSI may have worked. Moreover, even if MTSI only performed on the Byers’ pickup

truck one of the three services listed in Mr. Jaure’s declaration, the Court cannot conclude that

there is no possibility that Plaintiffs would be able to establish a cause of action against MTSI in

state court. The burden belongs to the CT Defendants and they have not met it.

        Based on the record currently before it and viewing the permissible facts and law in the

light most favorable to Plaintiffs, the Court concludes that the CT Defendants have not met their

“heavy burden of demonstrating that there is no possibility that [ ] Plaintiff [s] would be able to

establish a cause of action against” MTSI with “complete certainty upon undisputed evidence.”

Bellman, 248 F. Supp. 3d at 1132-33.




                                                  12
   B. Timeliness

       Plaintiffs alternatively argue that, even if the Court were to conclude that MTSI was

fraudulently joined, the case should be remanded to state court because removal was untimely.

Because the CT Defendants failed to meet their burden of establishing that Plaintiffs fraudulently

joined non-diverse Defendant MTSI, the issue of whether the CT Defendant timely filed the notice

of removal is moot, and the Court will not address it.

                                         CONCLUSION

       Because the CT Defendants cannot meet their burden of establishing fraudulent joinder,

the Court concludes that it does not have subject matter jurisdiction over the case and will grant

Plaintiffs’ Motion to Remand (Doc. 11) the case to state court. Accordingly, the Court lacks

jurisdiction to address Defendant MSTI’s Motion to Dismiss (Doc. 5).

       IT IS THEREFORE ORDERED THAT Plaintiffs’ Motion for Remand (Doc. 11) is

GRANTED and this case and Plaintiffs’ claims against Defendants Central Transport, LLC,

Gerardo Herrera-Montoya, and Mike’s Tires & Service, Inc. in the First Amended Complaint are

remanded to the First Judicial District Court, County of Santa Fe, State of New Mexico.




                                             ______________________________________
                                             SENIOR UNITED STATES DISTRICT COURT JUDGE




                                                13
